Exhibit 10.1

LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of
September 15, 2014, by and between TD AMERITRADE HOLDING CORPORATION, a Delaware
corporation (hereinafter “Borrower”), and, solely for purposes of Article 10
hereof, each of THINKTECH, INC., a Delaware corporation (hereinafter
“ThinkTech”) and TD AMERITRADE ONLINE HOLDINGS CORP., a Delaware corporation
(hereinafter “Online”), and FIRST NATIONAL BANK OF OMAHA, a national banking
association (hereinafter “Lender”).
RECITALS:
A.    Borrower desires to obtain credit from Lender upon the terms and
conditions set forth in this Agreement.
B.    Lender is willing, subject to and upon the terms and conditions hereafter
set forth, to extend credit to Borrower.
NOW, THEREFORE, in consideration of the mutual covenants and agreements, terms
and conditions hereinafter set forth, the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
1.1    Defined Terms. As used in this Agreement, the following terms have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):
(a)    Additional Costs has the meaning specified in Section 2.6.
(b)    Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
(c)    Agreement means this Loan Agreement.
(d)    Agreement Value means, for each Hedge Agreement, on any date of
determination, an amount determined by Borrower in the exercise of its
reasonable business judgment equal to the amount, if any, that would be payable
by any Credit Party or any of its Subsidiaries to its counterparty to such Hedge
Agreement in accordance with its terms as if (a) such Hedge Agreement was being
terminated early on such date of determination, (b) such Credit Party or
Subsidiary was the sole “Affected Party” and (c) Borrower was the sole party
determining such payment amount pursuant to the provisions of the ISDA Master
Agreement.
(e)    Anti-Corruption/Anti-Money Laundering Laws means all laws, rules and
regulations of any jurisdiction applicable to Borrower or its Subsidiaries from
time to time concerning or relating to bribery, corruption or anti-money
laundering.
(f)    Approved Fund has the meaning assigned to such term in Section 9.9.




--------------------------------------------------------------------------------



(g)    Attorney Costs means reasonable fees, charges and out-of-pocket
disbursements of one law firm acting as counsel for Lender in connection with
the Loan Documents and any additional special counsel to Lender engaged after
consultation with Borrower.
(h)    Board means the Board of Governors of the Federal Reserve System of the
United States of America.
(i)    Borrower has the meaning specified in the introductory paragraph to this
Agreement.
(j)    Broker-Dealer Subsidiary means any Subsidiary of any Credit Party that
(a) is a “registered broker and/or dealer” under the Securities Exchange Act or
under any similar foreign law or regulatory regime established for the
registration of brokers and/or dealers of securities and/or (b) is required to
be registered under the Commodity Exchange Act or under any similar regulatory
regime established for the registration of operators, merchants, brokers and/or
dealers of commodities, including, but not limited to, future commissions
merchants, introducing brokers and commodity pool operators.
(k)    Business Day means any day (other than Saturday, Sunday or a legal
holiday) on which banks in Omaha, Nebraska and New York, New York are open for
commercial business.
(l)    Capitalized Lease Obligations of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the date hereof and any similar lease entered into as of the date hereof
by such Person shall be accounted for as an operating lease and not a
Capitalized Lease Obligation.
(m)    CFC means an entity that is a controlled foreign corporation of Borrower
under Section 957 of the Internal Revenue Code.
(n)    Change in Law means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be

2

--------------------------------------------------------------------------------



deemed to a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
(o)    Change of Control means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act and the rules of the Securities Exchange
Commission thereunder as in effect on the date hereof) other than The
Toronto-Dominion Bank and its Subsidiaries, of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Borrower; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Borrower by
Persons who were neither (i) nominated by the board of directors of Borrower nor
(ii) appointed by directors so nominated.
(p)    Code means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder.
(q)    Collateral means all property of ThinkTech in which Lender has or is
intended to have a security interest to secure the payment and performance of
the Obligations pursuant to the Deed of Trust, including without limitation, the
Property.
(r)    Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
(s)    Competitor has the meaning ascribed to such term in the Syndicated Credit
Agreement.
(t)    Consolidated refers to the consolidation of accounts in accordance with
GAAP.
(u)    Control means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
(v)    Credit Parties means Borrower and the Guarantors.
(w)    “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all payment obligations of such Person for
the deferred purchase price of property or services (other than trade payables
not more than 60 days past due incurred in the ordinary course of such Person’s
business), (c) all payment obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all payment obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all payment
obligations of such Person as lessee under Capitalized Lease Obligations, (f)
all payment obligations of such Person as an account party under acceptance or
similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
in such Person or any other Person or any warrants, rights or options to acquire
such Equity Interests, valued, in the case of

3

--------------------------------------------------------------------------------



Redeemable Preferred Interests, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all payment
obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guaranteed Debt of such Person, (j) all
obligations of such Person in respect of non-contingent reimbursement
obligations pursuant to letters of credit and (k) all indebtedness and other
payment obligations referred to in clauses (a) through (j) above of another
Person secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligations; provided that, if such Person has not
assumed or otherwise become liable in respect of such Debt or other payment
obligations, such indebtedness or payment obligations shall be deemed to be in
an amount equal to the fair market value of the property subject to such Lien at
the time of determination.
(x)    Deed of Trust means the Deed of Trust, Security Agreement, Assignment of
Leases and Rents and Fixture Financing Statement to be executed by ThinkTech and
delivered to Lender pursuant to Article 3.
(y)    Environmental Action means any action, suit, demand, demand letter,
claim, notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (i) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (ii) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
(z)    Environmental Laws means any Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or any binding judicial or agency interpretation, policy or guidance
having the force or effect of law and relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
(aa)    Environmental Permit means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
(bb)    Equity Interests means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
(cc)    ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder.
(dd)    ERISA Affiliate means any Person that for purposes of Title IV of ERISA
is a member of the controlled group of Borrower or any Guarantor, or under
common control

4

--------------------------------------------------------------------------------



with Borrower or any Guarantor, within the meaning of Section 414 of the
Internal Revenue Code.
(ee)    ERISA Event means (i)(A) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or (B)
the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (ii) the application for a minimum funding waiver with
respect to a Plan; (iii) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (iv) the cessation of operations at a facility of
Borrower or any Guarantor or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (v) the withdrawal by Borrower or any Guarantor or
any ERISA Affiliate from a Multiple Employer Plan during a plan year for which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(vi) the conditions for imposition of a lien under Section 303(k) of ERISA shall
have been met with respect to any Plan; (vii) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan; or (viii) the failure of any insured medical Plan to
satisfy the non‑discrimination requirements of Section 105 of the Code.
(ff)    Event of Default has the meaning specified in Section 7.1.
(gg)    Financial Officer means the chief financial officer, principal
accounting officer, treasurer or controller of Borrower.
(hh)    Fiscal Quarter means any fiscal quarter of a fiscal year of Borrower and
its Consolidated Subsidiaries.
(ii)    Fiscal Year means a fiscal year of Borrower and its Consolidated
Subsidiaries ending on the last day of September in any calendar year.
(jj)    GAAP means generally accepted accounting principles in the United States
of America.
(kk)    Governmental Authority means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, including, without limitation, any self-regulatory organization as
defined in Section 3(a)(26) of the Securities Exchange Act, whether federal,
state, provincial, territorial, local or foreign.
(ll)    Governmental Authorization means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

5

--------------------------------------------------------------------------------



(mm)    Guaranteed Debt means, with respect to any Person, any payment
obligation or arrangement of such Person to guarantee or intended to guarantee
any Debt, leases, dividends or other payment obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (i) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the payment obligation of a primary obligor, (ii) the payment
obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (iii) any
payment obligation of such Person, whether or not contingent, (A) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (B) to advance or supply funds (1) for the purchase or
payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (C) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (D) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof. The amount of any Guaranteed
Debt shall be deemed to be an amount equal to the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Debt is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guaranteed
Debt) or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder), as determined by such Person in good faith.
(nn)    Guaranteed Obligations has the meaning assigned to such term in
Section 10.1(a).
(oo)    Guarantor means ThinkTech and Online Holdings.
(pp)    Guaranty means the Guaranty of Guarantors set forth in Article 10 of
this Agreement.
(qq)    Hazardous Materials means (i) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (ii) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
(rr)    Hedge Agreements means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.
(ss)    Index Debt means senior, unsecured, long‑term indebtedness for borrowed
money of Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
(tt)    Lender has the meaning specified in the introductory paragraph to this
Agreement.

6

--------------------------------------------------------------------------------



(uu)    Lien means any lien, security interest or other charge of any kind, or
any other type of preferential arrangement intended to have the effect of a lien
or security interest, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.
(vv)    Loan Documents means this Agreement, the Notes, the Deed of Trust and
the Guaranty.
(ww)    Loans means the Term Loan and any other loan now or hereafter made from
Lender to Borrower which is governed by the terms of this Agreement,
collectively, and Loan means any of the Loans individually.
(xx)    Material Adverse Effect means any event that could reasonably be
expected to have a material adverse effect on (i) the business, financial
condition, or results of operations of Borrower and its Subsidiaries, taken as a
whole, since September 30, 2013, (ii) the rights and remedies of Lender under
any Loan Document, (iii) the ability of the Credit Parties, taken as a whole, to
perform their obligations under any Loan Document, or (iv) the Collateral, taken
as a whole, or the Liens in favor of Lender on such Collateral or the perfection
or priority of such Liens, taken as a whole.
(yy)    Multiemployer Plan means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate has
contributed or has had an obligation to contribute.
(zz)    Notes means the Term Note, and Note means any of the Notes,
individually.
(aaa)    Obligations means (i) any and all sums from time to time due from
Borrower to Lender arising under or in connection with the Loans or the Loan
Documents, and the full and complete performance of all agreements executed or
delivered by Borrower and Guarantors in connection therewith, all as same may be
amended, modified or extended from time to time, (ii) all advances made by
Lender to discharge taxes or levies on, or made for repairs to, maintenance of,
or insurance on, the Collateral as and when provided for in this Agreement or
the Deed of Trust, and (iii) all costs and expenses incurred in the collection
of the foregoing, including Attorney Costs, in each of case of (i) – (ii),
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
(bbb)    Online Holdings has the meaning specified in the introductory paragraph
to this Agreement.
(ccc)    Participant has the meaning set forth in Section 9.9.
(ddd)    Participant Register has the meaning set forth in Section 9.9.
(eee)    Patriot Act has the meaning set forth in Section 9.1.
(fff)    PBGC means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

7

--------------------------------------------------------------------------------



(ggg)    Permitted Encumbrances means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced:
(i)    Liens for unpaid utilities and for taxes, assessments and governmental
charges or levies to the extent not yet due or otherwise not required to be paid
under Section 5.1(b);
(ii)    Liens imposed by law, such as landlords’, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days or are being contested in good faith by
appropriate proceedings diligently prosecuted and (ii) individually or together
with all other Permitted Encumbrances outstanding on any date of determination
do not materially adversely affect the use of the property to which they relate;
(iii)    pledges or deposits in the ordinary course of business to secure
obligations under workers’ compensation, unemployment insurance or other social
security or employment laws or regulations or similar legislation or to secure
public, statutory or regulatory obligations;
(iv)    deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(v)    Liens securing judgments for the payment of money not constituting a
“Default” (as defined in the Syndicated Credit Agreement) under Section 6.01(g)
of the Syndicated Credit Agreement, securing appeal or other surety bonds
related to such judgments;
(vi)    easements, rights of way, covenants, zoning, use restrictions and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes;
(vii)    any interest or title of a lessor, sublessor, licensee or licensor
under any operating lease or license agreement entered into in the ordinary
course of business and not interfering in any material respect with the business
of Borrower or any of its Subsidiaries;
(viii)    banker’s liens, rights of set off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions in the
ordinary course of business; and
(ix)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into in the ordinary course of business.

8

--------------------------------------------------------------------------------



(hhh)    Person means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
(iii)    Plan means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.
(jjj)    Preferred Interests means, with respect to any Person, Equity Interests
issued by such Person that are entitled to a preference or priority over any
other Equity Interests issued by such Person upon any distribution of such
Person’s property and assets, whether by dividend or upon liquidation.
(kkk)    Property means the land, together with all buildings and other
improvements, fixtures and other property of every kind and character and
description owned by ThinkTech and attached to the land generally described as
1811 E. Renner Road Richardson, Collin County, Texas and legally described on
Exhibit 1.1(kkk) attached hereto.
(lll)    Purchase Agreement means that certain Purchase and Sale Agreement dated
as of July 24, 2014, between Richardson PDC 2, L.P., a Texas limited partnership
and ThinkTech, as such agreement may be amended, restated or otherwise modified
from time to time.
(mmm)    Redeemable means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
(nnn)    Register has the meaning set forth in Section 9.9.
(ooo)    Related Parties means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
(ppp)    Sanctioned Country means, at any time, a country or territory that is
the subject or target of any Sanctions.
(qqq)    Sanctioned Person means, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (ii) any Person operating, organized or resident in a Sanctioned
Country or (iii) any Person controlled by any such Person.
(rrr)    Sanctions means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the

9

--------------------------------------------------------------------------------



Treasury or the U.S. Department of State or (ii) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.
(sss)    Securities Exchange Act means the Securities Exchange Act of 1934, as
amended from time to time.
(ttt)    Significant Subsidiary means, at any time, a Subsidiary of Borrower
that is a “significant subsidiary” as defined in Rule 1.02(w) of Regulation S-X
of the Securities and Exchange Commission, determined based upon Borrower’s most
recent consolidated financial statements for the most recently completed Fiscal
Year as set forth in Borrower’s Annual Report on Form 10-K (or 10-K-A) filed
with the Securities and Exchange Commission; provided that in the case of a
Subsidiary formed or acquired as of the date hereof, the determination of
whether such Subsidiary is a Significant Subsidiary shall be made on a pro forma
basis based on Borrower’s most recent consolidated financial statements for the
most recently completed fiscal quarter or Fiscal Year, as applicable, as set
forth in Borrower’s Quarterly Report on Form 10-Q or Annual Report on Form 10-K
(or 10-K-A), as applicable, filed with the Securities Exchange Commission.
(uuu)    Single Employer Plan means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of Borrower
or any Guarantor or any ERISA Affiliate and no Person other than Borrower or any
Guarantor and the ERISA Affiliates or (ii) was so maintained and in respect of
which Borrower or any Guarantor or any ERISA Affiliate could have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.
(vvv)    Solvent means, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
(www)    Subordinated Obligations has the meaning assigned to such term in
Section 10.5.
(xxx)    Subsidiary of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate

10

--------------------------------------------------------------------------------



is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.
(yyy)    Surviving Debt has the meaning ascribed to such term in the Syndicated
Credit Agreement.
(zzz)    Syndicated Credit Agreement means that certain Credit Agreement dated
as of June 11, 2014, by and among Borrower, Online Holdings, as guarantor,
Lenders from time to time party thereto, Bank of America, N.A., as syndication
agent, Barclays Bank PLC, U.S. Bank National Association and Wells Fargo Bank,
National Association, each as co-documentation agents, and JPMorgan Chase Bank,
N.A., as administrative agent (as such agreement may be amended, restated or
otherwise modified from time to time).
(aaaa)    Taxes means any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
(bbbb)    Term Loan has the meaning specified in Section 2.1.
(cccc)    Term Note means the Promissory Note to be executed by Borrower and
delivered to Lender pursuant to Section 2.1, in substantially the form of
Exhibit 1.1(cccc).
(dddd)    ThinkTech has the meaning specified in the introductory paragraph to
this Agreement.
(eeee)    UCC means the Uniform Commercial Code as in effect from time to time
in the State of Nebraska.
(ffff)    Unmatured Event of Default means any event or condition which upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default.
(gggg)    Withdrawal Liability means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
1.2    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if Borrower notifies Lender
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. All terms of an accounting or financial nature shall be
construed, and all computations of amounts and ratios shall be made without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Staff Position APB 14-1
to value any such indebtedness in a reduced or bifurcated manner as described
therein, and such indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding any other provision contained herein,
all computations of amounts and ratios referred to in this Agreement shall be
made without giving effect to any election under

11

--------------------------------------------------------------------------------



FASB ASC Topic 825 “Financial Instruments” (or any other financial accounting
standard having a similar result or effect) to value any Debt or other
liabilities of Borrower or any Subsidiary at “fair value” as defined therein.
1.3    Pro Forma Calculations. All pro forma computations required to be made
hereunder giving effect to any acquisition, investment, sale, disposition,
merger or similar event shall reflect on a pro forma basis such event and, to
the extent applicable, the historical earnings and cash flows associated with
the assets acquired or disposed of and any related incurrence or reduction of
Debt, but shall not take into account any projected synergies or similar
benefits expected to be realized as a result of such event.
ARTICLE 2
LOANS
2.1    Term Loan. Lender agrees, on the terms and subject to all of the
conditions of this Agreement, to make a term loan to Borrower in an aggregate
principal amount not to exceed $68,500,000.00 (the “Term Loan”). The Term Loan
shall be evidenced hereby and by the Term Note and shall be subject to the
additional terms set forth in this Section 2.1.
(a)    Interest Rate on Term Loan. Interest shall accrue on the outstanding and
unpaid principal balance of Term Loan at the rate set forth in the Term Note.
Interest shall be computed on the basis of actual number of days elapsed over
the period of a 360‑day year.
(b)    Payments of Principal and Interest on Term Loan. Principal and interest
shall be due and payable on the Term Loan as provided in the Term Note.
(c)    Use of Proceeds. Borrower hereby acknowledges and agrees that the
proceeds of the Term Loan shall be used exclusively as described on Schedule
2.1(c) attached hereto.
(d)    Voluntary Prepayment. Borrower shall have the right to prepay any
principal or interest under the Term Loan without penalty or other cost.
2.2    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under the Loans or under any Loan Document exceed
the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable thereto. In the
event that such a court determines that Lender has charged or received interest
under any Loan or under any other Loan Document in excess of the highest
applicable rate, Lender shall apply such excess to any other Obligations then
due and payable, whether principal, interest, fees or otherwise, and shall
refund the remainder of such excess interest, if any, to Borrower, and such rate
shall automatically be reduced to the maximum rate permitted by such law.
2.3    Form and Application of Payments. All payments of principal and interest
under the Loans shall be payable in immediately available funds and in lawful
money of the United States of America at Lender’s address set forth in
Section 9.6 or at such other address as may be designated by Lender in writing.
All payments shall be applied first to any unpaid fees and expenses, then to
unpaid interest and thereafter to outstanding principal in the inverse order of
maturity and to any other amounts due to Lender.

12

--------------------------------------------------------------------------------



2.4    Payment on Non Business Days. Whenever any payment to be made under the
Loans or under any Loan Document shall be stated to be due on a day other than a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
payment of interest due on the Loans or fees under the Loan Documents, as the
case may be.
2.5    Upfront Administrative Fee. An upfront administrative fee of $85,625.00
shall be due and payable to Lender concurrently with the execution of this
Agreement by Borrower and Lender.
2.6    Additional Costs.
(a)    General. Borrower shall pay directly to Lender such amounts as Lender may
reasonably determine to be necessary to compensate Lender for any increase in
documented costs incurred by Lender in making or maintaining the Loans, or any
reduction in any amount receivable by Lender in respect of the Loans (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), resulting from any Change in Law which: (i) changes the
basis of taxation of any amounts payable to Lender under the Loans or the Loan
Documents (other than taxes imposed on the gross or net income, profits or
revenue (including value-added or similar taxes) of Lender); (ii) imposes or
modifies any reserve, special deposit, deposit insurance or assessment, minimum
capital, capital ratio or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of Lender
(including the Loans); or (iii) imposes any other condition affecting the Loans
or any Loan Documents (or of any such extensions of credit or liabilities).
Lender agrees to give Borrower 15 days notice prior to the imposition of any
such Additional Costs described in this Section 2.6(a), provided that the
imposition of such costs on Lender is not effected immediately (and if such
imposition of costs is effected immediately, Lender shall notify Borrower
promptly) and Borrower shall pay such imposition within 30 days from Lender’s
delivery of notice to Borrower of such imposition.
(b)    Capital Costs. Without limiting the effect of the foregoing provisions of
this Section 2.6 (but without duplication), Borrower shall pay directly to
Lender such amounts as Lender may determine to be necessary to compensate Lender
for any increase in documented costs which it determines are attributable to the
maintenance of capital by Lender or any parent company of Lender pursuant to any
Change In Law (such compensation to include, without limitation, an amount equal
to any reduction in return on assets or equity of Lender to a level below that
which it could have achieved but for such Change In Law). Lender agrees to give
Borrower 15 days prior notice regarding payment of costs described in this
Section 2.6(b), provided that the imposition of such costs on Lender is not
effected immediately (and if such imposition of costs is effected immediately,
Lender shall notify Borrower promptly).
(c)    Determinations, Allocations and Payment on Additional Costs.
Determinations and allocations by Lender for purposes of this Section 2.6, as
certified by Lender to Borrower, shall be conclusive, provided that such
determinations and allocations are made on a reasonable non-discriminatory basis
consistent with other similarly situated customers of Lender. Any such
certificate shall be accompanied by a detailed explanation of the circumstances
or event that resulted in such a claim for compensation under this

13

--------------------------------------------------------------------------------



Section 2.6. Borrower shall not be required to compensate Lender pursuant to
this Section 2.6 for any increased costs or reductions incurred more than 180
days prior to the date that Lender notifies Borrower of the Change in Law giving
rise to such increased costs or reductions and of Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
ARTICLE 3
CONDITIONS OF LENDING
3.1    Conditions Precedent to Funding Term Loan. As conditions precedent to the
funding of the Term Loan, Lender shall have received from Borrower or the
Guarantors, on or before the day of such funding, all of the following, each
dated (unless otherwise indicated) such day, in form and substance reasonably
satisfactory to Lender:
(a)    This Agreement and the other Loan Documents, each properly executed on
behalf of Borrower and Guarantors, as the case may be.
(b)    A certificate of the secretary or assistant secretary of Borrower as to
(i) resolutions of its directors, then in full force and effect authorizing the
execution, delivery and performance of this Agreement and each other Loan
Document to be executed by Borrower; (ii) the incumbency and signatures of
Borrower’s officers authorized to act with respect to this Agreement and the
other Loan Documents to be executed by Borrower (upon which certificate Lender
may conclusively rely until it shall have received a further certificate from
the secretary or assistant secretary of Borrower cancelling or amending such
prior certificate, which further certificate shall be reasonably satisfactory to
Lender); and (iii) copies of Borrower’s Party’s charter and bylaws (certified by
the Secretary of State of Borrower’s State of organization on a date reasonably
acceptable to Lender);
(c)    A current Certificate of Good Standing for Borrower and each Guarantor
from the Secretary of State of Borrower’s and each Guarantor’s State of
incorporation and each state where Borrower and each Guarantor is qualified as a
foreign corporation;
(d)    A certificate of the secretary or assistant secretary of each Guarantor
as to (i) resolutions of its directors, then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Guarantor; (ii) the incumbency and signatures of each
Guarantor’s officers authorized to act with respect to each Loan Document to be
executed by each Guarantor (upon which certificate Lender may conclusively rely
until it shall have received a further certificate from the secretary or
assistant secretary of such Guarantor cancelling or amending such prior
certificate, which further certificate shall be reasonably satisfactory to
Lender); and (iii) copies of each Guarantor’s charter and bylaws (certified by
the Secretary of State of each Guarantor’s State of incorporation on a date
reasonably acceptable to Lender);
(e)    An opinion of counsel to Borrower and Guarantors in form reasonably
acceptable to Lender providing that the Deed of Trust creates a valid and
enforceable lien against the Property, including the leases and rents relating
thereto;

14

--------------------------------------------------------------------------------



(f)    Evidence reasonably acceptable to Lender that closing under the Purchase
Agreement has occurred or will occur concurrently with the closing under this
Agreement;
(g)    A commitment from a title company to issue a loan policy of title
insurance (TLTA Form t-2) to Lender, or such other form as Lender shall
reasonably approve, for the full amount of the Loans containing an EPA
endorsement (if available) and any and all endorsements as Lender may reasonably
require with Lender’s insurable interest subject only to those exceptions as
Lender shall approve in its reasonable discretion;  
(h)    An ALTA/ACSM Land Title Survey and Certification of the Property, meeting
the Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys
adopted by the ALTA, ACSM and NSPS in 2011, prepared by a land surveyor duly
registered and in good standing in the State of Texas, certified to Borrower,
Lender and the title company and containing such Optional Survey
Responsibilities and Specifications as reasonably required by Lender;  
(i)    Reserved;
(j)    A Phase I Environmental Site Assessment for the Property prepared
according to the most recently promulgated ASTM standard, either naming Lender
as a reliance party or certified to Lender;
(k)    Evidence reasonably acceptable to Lender that the Property is not in a
flood zone, or proof reasonably satisfactory to Lender that Borrower has
obtained the legally required level of flood insurance for the Property as
provided in the Deed of Trust;
(l)    Reasonably acceptable evidence (including certificates, endorsements,
riders, copies of policies and/or an appropriate letter from Borrower’s
insurance broker(s) or underwriters(s)) that all insurance policies, coverages
and riders required pursuant to this Agreement or any other Loan Documents are
in effect;
(m)    Lien, tax, judgment, bankruptcy, and such similar searches as reasonably
required by Lender, together with, in the case of certified copies of UCC search
reports dated a date reasonably near to the date of this Agreement, a list of
all effective financing statements which name Borrower (under its present name
and any previous names) as debtor, together with copies of such financing
statements;
(n)    Each document (including UCC financing statements) required by the Deed
of Trust or under applicable law or reasonably requested by Lender to be filed,
registered or recorded in order to create in favor of Lender, perfected Liens on
the Collateral, prior to any other Liens (other than Permitted Encumbrances), in
proper form for filing, registration or recording;
(o)    Borrower shall have paid the upfront administrative fee and all
out-of-pocket costs and expenses, including without limitation, Attorney Costs
and expenses, incurred by Lender in connection this Agreement and the Loan
Documents and all related documentation, recording or filing fees, in each case
to the extent a written invoice therefor shall have been received by Borrower
not less than two (2) Business Days prior to the date of this Agreement;
provided, however, the failure of Borrower to receive an invoice for any

15

--------------------------------------------------------------------------------



costs or expenses contemplated by this Agreement within the time frame
prescribed herein will not release Borrower of its obligation to pay said cost
or expense; and
(p)    Such other commercially reasonable documents, instruments or agreements
from Borrower or Guarantor as may be reasonably requested by Lender.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as of the date hereof to Lender as follows:
4.1    Company Existence. Each Credit Party and each of its Subsidiaries (a) is
a corporation, limited liability company or limited partnership duly organized,
validly existing and (to the extent applicable in the jurisdiction of its
formation) in good standing under the laws of the jurisdiction of its formation,
(b) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, is duly qualified
and in good standing as a foreign corporation or company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed and (c) has all requisite
corporate, limited liability company or partnership (as applicable) power and
authority (including, without limitation, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, all Governmental Authorizations) to own or lease and
operate its properties and to carry on its business as now conducted.
4.2    Reserved.
4.3    Authorization; Noncontravention. The execution, delivery and performance
by each Credit Party of each Loan Document to which it is or is to be a party,
and the consummation of the financing transactions evidenced by each Loan
Document to which it is a party, are within such Credit Party’s corporate,
limited liability company or limited partnership (as applicable) powers, have
been duly authorized by all necessary corporate, limited liability company or
limited partnership (as applicable) action, and do not (a) contravene such
Credit Party’s charter, bylaws, limited liability company agreement, partnership
agreement or other constituent documents, (b) violate any law, rule, regulation
(including, without limitation, Regulation X of the Board), order, writ,
judgment, injunction, decree, determination or award, (c) conflict with or
result in the breach of, or constitute a default or require any payment to be
made under, any loan agreement, indenture, mortgage, deed of trust, material
lease or other material contract or instrument binding on or affecting any
Credit Party, any of its Subsidiaries or any of their properties or (d) result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Credit Party or any of its Subsidiaries.
4.4    Governmental Approvals. No Governmental Authorization, and no notice to
or filing with, any Governmental Authority or any other third party is required
for (a) the due execution, delivery, recordation, filing or performance by any
Credit Party of any Loan Document to which it is or is to be a party, or for the
consummation of the financing transactions described herein or (b) the exercise
by Lender of its rights under the Loan Documents, except for (i) the filing of
UCC financing statements and recordation of the Deed of Trust and (ii) such as
have been made or obtained and are in full force and effect.

16

--------------------------------------------------------------------------------



4.5    Legal Agreements of Borrower. This Agreement has been, and each other
Loan Document when delivered hereunder will have been, duly executed and
delivered by each Credit Party party thereto. This Agreement is, and each other
Loan Document when delivered hereunder will be, the legal, valid and binding
obligation of each Credit Party party thereto, enforceable against such Credit
Party in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
4.6    Litigation. Except as set forth in the financial statements referred to
in Section 4.7, there is no action, suit, investigation, litigation or
proceeding affecting any Credit Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of any Credit Party,
threatened before any Governmental Authority or arbitrator that (a) could
reasonably be expected to have a Material Adverse Effect or (b) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the financing transactions evidenced hereby and by the other
Loan Documents.
4.7    Financial Statements. The audited Consolidated balance sheet of Borrower
and its Subsidiaries as at September 30, 2013, and the related audited
Consolidated statement of income and audited Consolidated statement of cash
flows of Borrower and its Subsidiaries for the Fiscal Year then ended,
accompanied by an unqualified opinion of Ernst & Young LLP, independent public
accountants, copies of which have been made available to each Lender, fairly
present in all material respects the Consolidated financial condition of
Borrower and its Subsidiaries as at such date and the Consolidated results of
operations of Borrower and its Subsidiaries for the period ended on such date,
all in accordance with GAAP applied on a consistent basis. The unaudited
Consolidated balance sheet of Borrower and its Subsidiaries as at June 30, 2014,
and the related unaudited Consolidated statement of income and unaudited
Consolidated statement of cash flows of Borrower and its Subsidiaries for the
fiscal quarter then ended fairly present in all material respects the
Consolidated financial condition of Borrower and its Subsidiaries as at such
date and the Consolidated results of operations of Borrower and its Subsidiaries
for the period ended on such date (subject to normal year end audit
adjustments), all in accordance with GAAP applied on a consistent basis. The
unaudited Consolidated balance sheet of Borrower and its Subsidiaries as at June
30, 2014, and the related unaudited Consolidated statement of income and
unaudited Consolidated statement of cash flows of Borrower and its Subsidiaries
for the fiscal quarter then ended fairly present in all material respects the
Consolidated financial condition of Borrower and its Subsidiaries as at such
date and the Consolidated results of operations of Borrower and its Subsidiaries
for the period ended on such date (subject to normal year end audit
adjustments), all in accordance with GAAP applied on a consistent basis. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). Since June 30, 2014, there has been no Material Adverse
Effect.
4.8    Reserved.
4.9    Information. None of the reports, financial statements, certificates or
other written information, other than forward-looking information (including any
projections) and information of a general economic or general industry nature,
furnished by or on behalf of Borrower to Lender in connection with the
negotiation of this Agreement or delivered or made available hereunder (as
modified or supplemented by other information so furnished, and all filings of
Borrower or any of

17

--------------------------------------------------------------------------------



its Subsidiaries that have been made with the Securities and Exchange
Commission), taken as a whole, when furnished contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which such statements were made,
not materially misleading.
4.10    Reserved.
4.11    Investment Company. No Credit Party is, nor is any Credit Party required
to be, registered as an “investment company” under the Investment Company Act of
1940, as amended. Neither the making of any Loans, nor the application of the
proceeds or repayment thereof by Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
4.12    Solvency. Borrower and its Subsidiaries are, taken as a whole, Solvent.
4.13    ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Effect.
(b)    Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Single Employer Plan, copies of which have been filed with
the Internal Revenue Service and will be made available to Lender upon a written
request to Borrower, is complete and accurate in all material respects and
fairly presents the funding status of such Single Employer Plan.
(c)    Neither any Credit Party nor any ERISA Affiliate has incurred or to the
knowledge of any Credit Party or ERISA Affiliate, is reasonably expected to
incur any Withdrawal Liability to any Multiemployer Plan which could reasonably
be expected to result in a Material Adverse Effect.
(d)    Neither any Credit Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the knowledge of any Credit Party or ERISA Affiliate, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
4.14    Properties. The operations and properties of each Credit Party and each
of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, and, to Borrower’s knowledge, no
circumstances exist that could form the basis of an Environmental Action against
any Credit Party or any of its Subsidiaries or any of their properties that
could reasonably be expected to have a Material Adverse Effect.
4.15    Taxes. Each Credit Party and each of its Subsidiaries and Affiliates has
filed, has caused to be filed or has been included in all Federal and State and
other material Tax returns required to be filed by it and has paid all Taxes
due, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Credit Party or such Subsidiary, as

18

--------------------------------------------------------------------------------



applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
4.16    Anti-Corruption.
(a)    Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption/Anti-Money
Laundering Laws and applicable Sanctions, and Borrower, its Subsidiaries and
their respective officers and employees, and to the knowledge of Borrower its
directors and agents, are in compliance with Anti-Corruption/Anti-Money
Laundering Laws and applicable Sanctions in all material respects. None of (i)
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (ii) to the knowledge of Borrower, any agent of Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Loan, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption/Anti-Money Laundering Laws or applicable Sanctions.
(b)    Borrower shall not, and the respective directors, officers, employees and
agents of Borrower and its Subsidiaries shall not use, the proceeds of any Loan
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value to any Person, to obtain
or retain business, or to secure any improper advantage to any Person, or to
engage in money laundering or terrorist finance, in each case in violation of
any Anti-Corruption/Anti-Money Laundering Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
ARTICLE 5
AFFIRMATIVE COVENANTS
Borrower covenants and agrees that, until the Obligations are paid in full or
otherwise fully performed, and Lender’s commitment hereunder is terminated,
unless specifically waived in writing by Lender, Borrower shall:
5.1    Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain (a) its legal existence
and legal structure and (b) to the extent material to the conduct of the
business of Borrower and its Subsidiaries taken as a whole, its rights (charter
and statutory), permits, licenses, approvals, privileges and franchises except,
in the case of its Subsidiaries that are not Credit Parties, to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that Borrower and its Subsidiaries may consummate any
merger, consolidation, liquidation or dissolution permitted under Section 6.1 or
any sale, transfer or other disposition permitted under Section 6.2.

19

--------------------------------------------------------------------------------



5.2    Reporting Requirements. Furnish to Lender:
(a)    Default Notice. As soon as possible and in any event within two (2)
Business Days after Borrower becomes aware of the occurrence of each Event of
Default, Unmatured Event of Default, or any event, development or occurrence
that could reasonably be expected to have a Material Adverse Effect continuing
on the date of such statement, a statement of a Financial Officer of Borrower
setting forth details of such Event of Default, Unmatured Event of Default or
event, development or occurrence and the action that Borrower has taken and
proposes to take with respect thereto.
(b)    Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for Borrower and its Subsidiaries, including therein a Consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such Fiscal Year and a
Consolidated statement of income and a Consolidated statement of cash flows of
Borrower and its Subsidiaries for such Fiscal Year, in each case accompanied by
(i) an opinion as to such audit report of Ernst & Young LLP or other independent
public accountants of nationally recognized standing and (ii) if prepared, a
report of such independent public accountants as to Borrower’s internal controls
required under Section 404 of the Sarbanes-Oxley Act of 2002, in each case
certified by such accountants without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, provided that to the extent different components of such Consolidated
financial statements are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such Consolidated financial
statements; together with (x) a certificate of a Financial Officer of Borrower
stating that no Event of Default or Unmatured Event of Default has occurred and
is continuing or, if an Event of Default or Unmatured Event of Default has
occurred and is continuing, a statement as to the nature thereof and the action
that Borrower has taken and proposes to take with respect thereto and (y) a
schedule in substantially the form of Exhibit B to the Syndicated Credit
Agreement of the computations used by Borrower in determining in compliance with
the covenants contained in Section 5.3 of this Agreement.
(c)    Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, a Consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such Fiscal Quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of Borrower and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and a Consolidated statement of income and a
Consolidated statement of cash flows of Borrower and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by a Financial Officer of Borrower as having been
prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Event of Default or Unmatured Event of Default has
occurred and is continuing

20

--------------------------------------------------------------------------------



or, if an Event of Default or Unmatured Event of Default has occurred and is
continuing, a statement as to the nature thereof and the action that Borrower
has taken and proposes to take with respect thereto and (ii) a schedule in
substantially the form of Exhibit B to the Syndicated Credit Agreement of the
computations used by Borrower in determining in compliance with the covenants
contained in Section 5.3 of this Agreement.
(d)    Litigation. Promptly after the commencement thereof, notice of the
commencement of any action, suit, litigation or proceeding before any
Governmental Authority affecting Borrower, any Guarantor or any of their
Subsidiaries, including any Environmental Action, that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the financing transactions evidenced hereby and by the other Loan Documents.
(e)    ERISA.
(i)    ERISA Events and ERISA Reports. Promptly and in any event within 10 days
after (A) Borrower, any Guarantor or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred, which could reasonably be expected to
result in a Material Adverse Effect, a statement of a Financial Officer of
Borrower describing such ERISA Event and the action, if any, that Borrower, any
Guarantor, or such ERISA Affiliate has taken and proposes to take with respect
thereto and (B) Lender makes a written request to Borrower for any records,
documents or other information furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.
(ii)    Plan Terminations. Promptly and in any event within ten (10) Business
Days after receipt thereof by Borrower, any Guarantor or any ERISA Affiliate,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan under Section 4042 of
ERISA.
(iii)    Plan Annual Reports. Promptly and in any event within thirty (30) days
after the written request by Lender to Borrower, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed with the
IRS with respect to each Single Employer Plan.
(iv)    Multiemployer Plan Notices. Promptly and in any event within ten (10)
Business Days after receipt thereof by Borrower, any Guarantor or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by such by Borrower, any Guarantor or any ERISA
Affiliate in connection with any event described in clause (A) or (B), but only
if such liability under (A), (B) or (C) could reasonably be expected to result
in a Material Adverse Effect.

21

--------------------------------------------------------------------------------



(f)    Ratings. Promptly after Moody’s or S&P shall have announced a change in
the rating established for the Index Debt, written notice of such rating change.
(g)    Publicly Available Information. Promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Borrower or any Subsidiary with the Securities and Exchange
Commission, or any governmental authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by Borrower to its shareholders generally, as the case may be.
Filing of any such report, proxy statement or other material on the Securities
and Exchange Commission’s EDGAR system (or any successor thereto) or any other
publicly available database maintained by the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 5.2(g).
(h)    Notices under Syndicated Credit Agreement. Copies of all notices received
or sent by Borrower under the Syndicated Credit Agreement, if, and only if,
Lender is not a lender thereunder.
(i)    Other Information. Such other information respecting the business,
financial condition or results of operations of Borrower, any Guarantor or any
of their Subsidiaries as Lender, may from time to time reasonably request.
Financial statements required to be delivered pursuant to Sections 5.2(b) or
5.2(c) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) or Section 5.2(g) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower files such documents on the
Securities and Exchange Commission’s EDGAR system (or any successor thereto) or
any other publicly available database maintained by the Securities and Exchange
Commission, or provides a link thereto on Borrower’s website on the Internet, to
which Lender has access; or (ii) on which such documents are posted on
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which Lender and has access (whether a commercial, third-party website or
whether sponsored by Lender); provided that upon the written request of Lender,
Borrower shall deliver paper copies of such documents to Lender. So long as
Lender is a lender under the Syndicated Credit Agreement, any information,
notice, document, report or statement provided by or deemed provided by Borrower
under Sections 5.03, 5.04 and 9.04 of the Syndicated Credit Agreement shall be
deemed to be delivered to Lender hereunder without any further action of
Borrower.
5.3    Financial Covenants. Maintain the financial covenants described in
Section 5.04 of the Syndicated Credit Agreement, and such financial covenants,
the defined terms in the Syndicated Credit Agreement relating thereto, are
hereby incorporated herein by reference, mutatis mutandis.
5.4    Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit Lender, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of Borrower and
any of its Subsidiaries with any of their officers and with their independent
certified public accountants; provided that representatives of Borrower shall
have the opportunity to be present at any meeting

22

--------------------------------------------------------------------------------



with its independent accountants; provided further that unless (a) an Event of
Default has occurred and is continuing or (b) Lender reasonably believes an
event has occurred that has a Material Adverse Effect, (i) Lender limit the
exercise of such rights to one time per Fiscal Year, and (ii) neither Borrower
nor any of its Subsidiaries shall be required to pay or reimburse any costs and
expenses incurred by Lender in connection with the exercise of such rights.
5.5    Reserved.
5.6    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.7    Keeping of Books. (a) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which true and correct entries shall be
made of all material financial transactions and the assets and business of
Borrower and each such Subsidiary and (b) maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and maintained in
conformity, in all material respects, with GAAP in effect from time to time.
5.8    Further Assurances.
(a)    Promptly upon request by Lender, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document to which it is a party or in the execution or
acknowledgment thereof, and
(b)    Promptly upon request by Lender, do, execute, acknowledge, deliver, any
and all such further acts and other instruments as Lender may reasonably require
from time to time in order to carry out more effectively the purposes of the
Loan Documents, and cause each of its Subsidiaries to do so.
5.9    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders that are material to the conduct of the business of Borrower and its
Subsidiaries taken as a whole, such compliance to include, without limitation,
compliance with Environmental Laws and ERISA.
5.10    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. Maintain in
effect and enforce, and cause each of its Subsidiaries to maintain in effect and
enforce, policies and procedures designed to ensure compliance by Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
any applicable Anti-Corruption/Anti-Money Laundering Laws and applicable
Sanctions.
5.11    Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (a)
all material Taxes imposed upon it or upon its property and (b) all lawful
claims that, if unpaid, might by law become a Lien upon its property; provided,
however, that neither Borrower nor any of its Subsidiaries shall be required to
pay or discharge any such Tax or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained.

23

--------------------------------------------------------------------------------



5.12    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance in such amounts and covering such risks, and with such
deductibles or self-insurance retentions, as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which Borrower or such Subsidiary operates.
ARTICLE 6
NEGATIVE COVENANTS
Borrower covenants and agrees that, until the Obligations are paid in full or
otherwise fully performed, and Lender’s commitment hereunder is terminated,
Borrower shall not, unless specifically waived in writing by Lender:
6.1    Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
(a)    any Subsidiary of Borrower may merge into or consolidate with Borrower or
any other Subsidiary of Borrower; provided that (i) in the case of any such
merger or consolidation to which Borrower is a party, Borrower shall be the
surviving entity and (ii) in the case of any such merger or consolidation in
which Borrower is not a party, the Person formed by such merger or consolidation
shall be a wholly owned Subsidiary of Borrower and (if a Guarantor is a party to
such merger or consolidation) a Guarantor;
(b)    Borrower or any Subsidiary of Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) in the case of any such merger or consolidation to which
Borrower is a party, Borrower shall be the surviving entity and (ii) in the case
of any such merger or consolidation in which Borrower is not a party, the Person
formed by such merger or consolidation shall be a wholly owned Subsidiary of
Borrower and (if a Guarantor is a party to such merger or consolidation) a
Guarantor;
(c)    as part of any sale or other disposition permitted under Section 6.2 by
any Subsidiary of Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; and
(d)    any Subsidiary of Borrower may liquidate or dissolve if Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of Borrower and is not materially disadvantageous to Lender; provided,
however, that in each case, immediately before and after giving effect thereto,
no Event of Default or Unmatured Event of Default occurred and be continuing.
6.2    Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
all or substantially all of the assets of Borrower and its Subsidiaries, taken
as a whole, or grant any option or other right to purchase, lease or otherwise
acquire, or permit any of its Subsidiaries to grant any option or other right to
purchase, lease or otherwise acquire, all or substantially all of the assets of
Borrower and its Subsidiaries, taken as a whole.
6.3    Change in Nature of Business. Engage or permit any of its Subsidiaries to
engage in any material line of business substantially different from those lines
of business conducted by

24

--------------------------------------------------------------------------------



Borrower and its Subsidiaries on the date hereof or any business substantially
related, incidental or ancillary thereto.
6.4    Anti-Corruption/Anti-Money Laundering Laws and Sanctions. Borrower shall
not, and the respective directors, officers, employees and agents of Borrower
and its Subsidiaries shall not use, the proceeds of any Loans (a) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption/Anti-Money Laundering Laws, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
6.5    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired or, except to the
extent otherwise permitted under Section 6.2, assign, or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, except:
(a)    Liens created under the Syndicated Credit Agreement (or related
documents) and the Loan Documents;
(b)    Permitted Encumbrances;
(c)    Liens created, incurred, assumed or suffered to exist by any
Broker-Dealer Subsidiary in the ordinary course of business upon assets owned by
such Broker-Dealer Subsidiary or as to which such Broker-Dealer Subsidiary has
rights to create Liens thereon or held for its account to secure liabilities or
obligations, actual or contingent, incurred in the ordinary course of business,
including Liens in favor of clearing houses, clearing brokers or other entities
providing clearing services and borrowings collateralized by client assets in
the ordinary course of business;
(d)    Liens securing Debt and other liabilities of Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed at any time
(x) 15% of shareholders’ equity of Borrower determined in accordance with GAAP,
as shown on the most recent Consolidated balance sheet of Borrower and its
Subsidiaries delivered pursuant to Sections 5.2(b) or (c), minus (y) the
aggregate principal amount of any Debt (other than Debt secured by such Liens
permitted under this clause (d)) of any such Subsidiaries then outstanding under
Section 6.6(o); and
(e)    Liens securing Debt and other liabilities of Borrower or any of its
Subsidiaries to finance the construction or acquisition of real estate or any
refinancing thereof; provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Debt or other liabilities
(and proceeds thereof and accessions and after-acquired property affixed or
incorporated into the property covered by such Lien), (ii) such Liens shall be
created on or prior to or within 90 days following the date of completion of
such construction or acquisition of such real estate and (iii) the amount of
Debt or other liabilities secured thereby in any refinancing is not increased
(other than by an amount not in excess of fees and expenses, including premiums,
associated therewith).

25

--------------------------------------------------------------------------------



6.6    Debt. Permit any of its Subsidiaries (other than Broker-Dealer
Subsidiaries) to create, incur, assume or suffer to exist, any Debt, except:
(a)    Debt under the Syndicated Credit Agreement (or related documents) and the
Loan Documents;
(b)    Surviving Debt and any Debt extending the maturity of, or refunding or
refinancing, in whole or in part, such Debt; provided that the terms of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are otherwise permitted by the
Loan Documents; provided further that the principal amount of any Surviving Debt
shall not be increased above the principal amount thereof outstanding
immediately prior to such extension, refunding or refinancing plus accrued
interest thereon and reasonable expenses and fees incurred in connection
therewith, and no Credit Party or Subsidiary of a Credit Party shall be added as
an additional direct or contingent obligor with respect thereto, as a result of
or in connection with such extension, refunding or refinancing; and provided
further that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Credit Parties or Lender than
the terms of any agreement or instrument governing any Surviving Debt being
extended, refunded or refinanced and the interest rate applicable to any such
extending, refunding or refinancing Debt does not exceed the then applicable
market interest rate;
(c)    Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates and exchange rates incurred in the ordinary
course of business and consistent with prudent business practice;
(d)    Debt owed to Borrower or a wholly owned Subsidiary of Borrower;
(e)    Debt of any Person that becomes a Subsidiary of Borrower after the date
hereof not in contravention of this Agreement, which Debt is existing at the
time such Person becomes a Subsidiary of Borrower (other than Debt incurred
solely in contemplation of such Person becoming a Subsidiary of Borrower), and
any Debt extending the maturity of, or refunding or refinancing, in whole or in
part, any such Debt under this clause (e); provided that the terms of any such
extending, refunding or refinancing Debt, and of any agreement entered into and
of any instrument issued in connection therewith, are otherwise permitted by the
Loan Documents; provided further that the principal amount of the Debt being
extended, refunded or refinanced shall not be increased above the principal
amount thereof outstanding immediately prior to such extension, refunding or
refinancing plus accrued interest thereon and reasonable expenses and fees
incurred in connection therewith, and no Credit Party or Subsidiary of a Credit
Party shall be added as an additional direct or contingent obligor with respect
thereto, as a result of or in connection with such extension, refunding or
refinancing; and provided further that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Debt,

26

--------------------------------------------------------------------------------



and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Credit Parties
or Lender than the terms of any agreement or instrument governing the Debt being
extended, refunded or refinanced and the interest rate applicable to any such
extending, refunding or refinancing Debt does not exceed the then applicable
market interest rate;
(f)    Reserved;
(g)    Debt under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims and Debt in
respect of bank overdrafts not more than two days overdue, in each case,
incurred in the ordinary course of business;
(h)    To the extent the same constitutes Debt, obligations in respect of
working capital adjustments and/or earn-out arrangements in connection with any
purchase or acquisition;
(i)    Guaranteed Debt arising in the ordinary course of business pursuant to
contract or applicable law, rule or regulation with respect to the Obligations
of other members of securities and commodities clearinghouses and exchanges;
(j)    To the extent constituting Guaranteed Debt, indemnification obligations
and other similar obligations of Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of Borrower or any of its
Subsidiaries extended in the ordinary course of business;
(k)    (i) unsecured Guaranteed Debt of any Subsidiary with respect to unsecured
payment Obligations of Borrower and (ii) Guaranteed Debt with respect to payment
Obligations of any Subsidiary; provided, that the underlying obligation related
to such Guaranteed Debt in this clause (ii) is permitted under Section 6.6(c),
(g), (h) or (n);
(l)    Guaranteed Debt with respect to leases in respect of real property
entered into by any Broker-Dealer Subsidiary in the ordinary course of business;
(m)    Contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;
(n)    Debt owing to insurance companies to finance insurance premiums incurred
in the ordinary course of business; provided that each insurance company
financing such insurance premiums agrees to give Lender not less than 30 days’
prior written notice before termination of any insurance policy for which
premiums are being financed; and
(o)    Other Debt not otherwise permitted under this Section 6.6 in an aggregate
outstanding principal amount not to exceed at any time (x) 15% of shareholders’
equity of Borrower determined in accordance with GAAP, as shown on the most
recent Consolidated balance sheet of Borrower and its Subsidiaries delivered
pursuant to Section 5.2(b) or (c), minus (y) the aggregate outstanding principal
amount

27

--------------------------------------------------------------------------------



of any Debt (other than Debt permitted under this clause (o)) and other
liabilities secured by Liens then existing and permitted under Section 6.5(d).
6.7    Transactions with Affiliates. Conduct, or permit any of its Subsidiaries
to conduct, any transaction with any of its Affiliates except (a) on terms that
are (i) in, or not inconsistent with, the best interests of Borrower and its
stockholders or (ii) fair and reasonable and at least as favorable to Borrower
or such Subsidiary as it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate of Borrower or such Subsidiary, (b) any
Affiliate who is an individual may serve as director, officer, employee or
consultant of Borrower or any of its Subsidiaries and may receive reasonable
compensation and indemnification for his or her services in such capacity, (c)
nonexclusive licenses of patents, copyrights, trademarks, trade secrets and
other intellectual property by Borrower or any of its Subsidiaries to Borrower
or any of its Subsidiaries and (d) any transaction between or among Borrower
and/or any of its Subsidiaries not involving any other Affiliate of Borrower.
ARTICLE 7
DEFAULT AND ENFORCEMENT
7.1    Events of Default. Each of the following shall constitute an event of
default (an “Event of Default”) under this Agreement and the other Loan
Documents:
(a)    Borrower shall fail to pay any principal of any Loan when the same shall
become due and payable or (ii) Borrower shall fail to pay any interest on any
Loan, or any Credit Party shall fail to make any other payment under any Loan
Document, in each case under this clause (ii) within three (3) Business Days
after the same shall become due and payable;
(b)    Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 5.1 (solely with respect to the existence of Borrower or
any Guarantor), 5.2, 5.3 (solely with respect to “Leverage Ratio” and “Interest
Coverage Ratio”), 5.4, 5.8 and Article 6;
(c)    Failure by Borrower or Guarantors, as applicable, to comply with or to
perform any covenant or other provision of this Agreement or any other Loan
Document (and not constituting an Event of Default under any other provision of
this Section 7.1), and such failure shall continue for a period of 30 days after
the earlier of the date on which (A) any Financial Officer becomes aware of such
failure of (B) written notice thereof shall have been given to Borrower by
Lender; provided, however, in the case of a default under Section 5.04(b) of the
Syndicated Credit Agreement, said cure period shall only be five (5) Business
Days after the earlier of the date on which (A) any Financial Officer becomes
aware of such failure of (B) written notice thereof shall have been given to
Borrower by Lender;
(d)    Any representation or warranty made by any Credit Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made;
(e)    Any provision of any Loan Document after delivery thereof pursuant to
Article 3 shall for any reason cease to be valid and binding on or enforceable
against any Credit Party party to it, or any such Credit Party shall so state in
writing except

28

--------------------------------------------------------------------------------



to the extent such Credit Party has been released from its obligations
thereunder in accordance with this Agreement or such other Loan Document or such
Loan Document has expired or terminated in accordance with its terms;
(f)    a Change of Control shall occur;
(g)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered or (ii) any
Credit Party shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (B) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (f)(i) of
this Article, (C) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, (D) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (E)
make a general assignment for the benefit of creditors or (F) take any corporate
board action to authorize any of the foregoing, or
(h)    An “Event of Default” (as defined in the Syndicated Credit Agreement)
under the Syndicated Credit Agreement according to its terms shall occur under
the Syndicated Credit Agreement; provided, however, if such occurrence is not
also an Event of Default under the other provisions of this Section 7.1, such
occurrence shall be deemed cured or waived, as applicable, when and if cured or
waived by or on behalf of Lender under the Syndicated Credit Agreement.
7.2    Remedies. Upon the occurrence and continuance of an Event of Default:
(a)    Lender may, by notice to Borrower, declare its commitments and
obligations under the Loan Documents to be terminated, whereupon the same shall
forthwith terminate;
(b)    Lender may, by notice to Borrower, declare the Obligations to be
forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which Borrower hereby expressly waives;
(c)    Lender may exercise and enforce any and all rights and remedies available
upon default to a secured party under and in accordance with the UCC, including
the right to take possession of Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which Borrower hereby expressly waives) and the right to sell,
lease

29

--------------------------------------------------------------------------------



or otherwise dispose of any or all of the Collateral (with or without giving any
warranties as to the Collateral, title to the Collateral or similar warranties),
and, in connection therewith, Borrower will on demand assemble, or cause to be
assembled, the Collateral and make it available to Lender at a place to be
designated by Lender which is reasonably convenient to both parties;
(d)    Lender may exercise and enforce its rights and remedies under the Loan
Documents;
(e)    Lender may without regard to any waste, adequacy of the security or
solvency of Borrower, apply for the appointment of a receiver of the Collateral,
to which appointment Borrower hereby consents, whether or not foreclosure
proceedings have been commenced under the Deed of Trust and whether or not a
foreclosure sale has occurred; and
(f)    Lender may exercise any other rights and remedies available to it at law,
in equity.
7.3    Setoff. If an Event of Default shall have occurred and be continuing,
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by Lender to or for the credit or the account of
Borrower against any of and all the obligations of Borrower now or hereafter
existing under this Agreement held by Lender, irrespective of whether or not
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
Lender may have.
ARTICLE 8
CONSTRUCTION
Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Agreement may be used
interchangeably in singular or plural form. Whenever the context may require,
any pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa. All references to sections, subsections, paragraphs,
schedules and exhibits are to sections, subsections, paragraphs, schedules and
exhibits in or to this Agreement unless otherwise specified. Any schedules and
exhibits annexed hereto are hereby incorporated herein as a part of this
Agreement with the same force and effect as if set forth in the body hereof. The
headings and captions of various Articles and Sections of this Agreement are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof. Unless
otherwise specified, the words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The words
“includes”, “including” and similar terms shall be construed as if followed by
the words “without limitation”. Any reference in this Agreement or in any other
Loan Document to any Loan Document shall be deemed to include references to such
documents as the same may hereafter be amended, restated or otherwise modified
from time to time (and, in the case of any note or other instrument, to any note
or instrument issued in exchange, renewal or substitution therefor). The parties
hereto acknowledge that they

30

--------------------------------------------------------------------------------



were represented by counsel in connection with negotiation and drafting of this
Agreement and that this Agreement shall not be subject to the principle of
construing its meaning against the party which drafted same.
ARTICLE 9
MISCELLANEOUS
9.1    USA Patriot Act. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Patriot Act.
9.2    Reserved.
9.3    Non-Waiver. Waiver of or acquiescence by Lender in any default by
Borrower, or failure of Lender to insist upon strict performance by Borrower of
any warranties, agreements or other obligations contained in this Agreement
shall not constitute a waiver of any subsequent or other default, failure or
waiver of strict performance, whether similar or dissimilar.
9.4    Modifications. Except as otherwise provided herein, no modification of
any provision of this Agreement, no approvals required from Lender and no
consent by Lender to any departure therefrom by Borrower shall be effective
unless such modification, approval or consent shall be in writing and signed by
a duly authorized officer of Lender and Borrower, and the same shall then be
effective only for the period and on the conditions and for the specific
instances and purposes specified in such writing. Notwithstanding the foregoing,
so long as Lender is a lender under the Syndicated Credit Agreement, any waiver,
consent, amendment or modification of or under the Syndicated Credit Agreement
shall constitute a waiver, consent, amendment or modification under the
applicable provisions of this Agreement and the other Loan Documents (including
Section 7.1(g)), effective against Lender whether or not Lender is a “Required
Lender” under (and as defined in) the Syndicated Credit Agreement for purposes
of such waiver, consent, amendment or modification. No notice to or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.
9.5    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
9.6    Notices. All notices and other communications provided for herein shall,
unless otherwise stated herein, be in writing and shall be personally delivered
or sent by certified mail, postage prepaid, by prepaid overnight nationally
recognized courier, or by facsimile, to the intended party at the address or
facsimile number of such party set forth as follows:
If to Lender:


First National Bank of Omaha
1620 Dodge Street, Stop 1029
Omaha, NE 68102

31

--------------------------------------------------------------------------------



Attn: Sean O’Connell
Fax No. ****


If to Borrower:


TD Ameritrade Holding Corporation
200 South 108th Avenue
Omaha, NE 68154
Attn: Managing Director, Treasury
Fax No.: ****


TD Ameritrade Holding Corporation
6940 Columbia Gateway Drive, Suite 200
Columbia, MD 21046
Attention: Deputy General Counsel
Fax No.: ****


If to Guarantors:


c/o TD Ameritrade Holding Corporation
200 South 108th Avenue
Omaha, NE 68154
Attn: Managing Director, Treasury
Fax No.: ****


TD Ameritrade Holding Corporation
6940 Columbia Gateway Drive, Suite 200
Columbia, MD 21046
Attention: Deputy General Counsel
Fax No.: ****


or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (a) if personally delivered, when delivered,
(b) if sent by certified mail, 3 Business Days after having been deposited in
the mail, postage prepaid, (c) if sent by overnight courier, 1 Business Day
after having been given to such courier, or (d) if transmitted by facsimile,
when sent. Lender or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
9.7    Rights and Remedies Cumulative. The rights and remedies of Lender under
this Agreement are cumulative and are not in lieu of, but are in addition to any
other rights or remedies which Lender shall have under this Agreement or any
other Loan Document, or at law or in equity. No course of dealing between Lender
and Borrower or any failure or delay on the part of Lender in exercising any
rights or remedies hereunder shall operate as a waiver of any rights or remedies
of Lender and no single or partial exercise of any rights or remedies hereunder
shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder.

32

--------------------------------------------------------------------------------



9.8    Expenses; Damage Waiver. Borrower shall pay all reasonable and documented
out-of-pocket expenses incurred by Lender, including Attorney Costs in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such reasonable and documented out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans. To the extent permitted by applicable law, no party
hereto shall assert, and each party hereto hereby waives, any claim against any
Credit Party or any Lender or Affiliate of Lender, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or the
use of the proceeds thereof; provided that this shall not limit Borrower’s
indemnification obligations pursuant to Section 9.15.
9.9    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void) and (ii) Lender may not assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    
(i)    Subject to the conditions set forth in paragraph (b)(ii) below, Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of Borrower, provided that no consent of Borrower shall
be required for an assignment to an Affiliate of Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee (it being
understood that Borrower will be deemed to have consented to an assignment if it
has not objected thereto within 5 Business Days following notice thereof).
(ii)    Assignments shall be subject to the following additional conditions:
(1)    except in the case of an assignment to an Affiliate of Lender or an
Approved Fund or an assignment of the entire remaining amount of the Loans, the
amount of Loans of Lender subject to each such assignment shall not be less than
$5,000,000 unless Borrower otherwise consents, provided that no such consent of
Borrower shall be required if an Event of Default has occurred and is
continuing;
(2)    each partial assignment shall be made as an assignment of a proportionate
part of all Lender’s rights and obligations under this Agreement;

33

--------------------------------------------------------------------------------



(3)    Reserved;
(4)    Reserved; and
(5)    the assignee shall not be a Competitor, provided that a list of
Competitors shall have been made available to Lender prior to any assignment.
For the purposes of this Section 9.9, the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) Lender, (b) an Affiliate of Lender or (c) an entity or an
Affiliate of an entity that administers or manages Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such assignment, have the rights and obligations of
Lender under this Agreement, and Lender thereunder shall, to the extent of the
interest assigned by such assignment, be released from its obligations under
this Agreement (and, in the case of an assignment covering all of Lender’s
rights and obligations under this Agreement, Lender shall cease to be a party
hereto but shall continue, to the extent permitted by applicable law, to be
entitled to the benefits of Sections 2.6, 9.8 and 9.15). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.9 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)    Lender, acting for this purpose as a non-fiduciary agent of Borrower,
shall maintain at one of its offices a copy of each assignment delivered to it
and a register for the recordation of the names and addresses of any lenders,
and principal amount of the Loans owing to lenders pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower and Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as “Lender” hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower, at any reasonable time
and from time to time upon reasonable prior notice.
(v)    An assignment will be effective upon Borrower’s receipt of a duly
completed assignment executed by Lender and an assignee and any written consent
to such assignment required by paragraph (b) of this Section. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(vi)    Lender may, without the consent of Borrower, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of
Lender’s rights and obligations under this Agreement; provided that (A) Lender’s
obligations

34

--------------------------------------------------------------------------------



under this Agreement shall remain unchanged, (B) Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which Lender sells such a participation
shall provide that Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver of the type described in the first proviso to Section
9.02(b) of the Syndicated Credit Agreement that affects such Participant.
Borrower agrees that, to the extent permitted by applicable law, each
Participant shall be entitled to the benefits of Section 2.6 to the same extent
as if it were Lender however and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.6 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.6 with respect to any participation than
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
Change in Law made subsequent to the date hereof that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 7.3. If
Lender sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that Lender shall not have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
(c)    Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for Lender as a party hereto.
9.10    Fees and Expenses. Borrower shall pay all reasonable and documented
out-of-pocket costs and expenses incurred by Lender (including Attorney Costs
and all recording and filing fees) in connection with the preparation of this
Agreement and the other Loan Documents and securing the Loans. Borrower shall
also pay all like costs and expenses incurred by Lender (including reasonable
Attorney Costs, recording and filing fees) in connection with the preparation

35

--------------------------------------------------------------------------------



of any amendments, waivers, renewals or modifications of or made pursuant to
this Agreement or any other Loan Document.
9.11    Reinstatement of Obligations. If at any time any payments on the Loans
or any other indebtedness or liabilities owed to Lender theretofore made by
Borrower must be disgorged by Lender for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of Borrower),
this Agreement and all other Loan Documents shall be reinstated as to all
disgorged payments as though such payments had not been made and Borrower shall
sign and deliver to Lender all documents and things necessary to reperfect the
Lien under the Deed of Trust, if terminated.
9.12    Confidentiality.
(a)    Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder (with respect to litigation brought by
any Person other Lender, any Credit Party or any Lender Party, after Borrower
shall have had notice thereof and the opportunity to seek a protective order or
other appropriate remedy with respect thereto), (vi) subject to an agreement
containing provisions no less restrictive than those of this Section to (A) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (vii) with the consent of Borrower or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to Lender on a
nonconfidential basis from a source other than Borrower. For the purposes of
this Section, “Information” means all information received from Borrower
relating to Borrower or its business, other than any such information that is
available to Lender on a nonconfidential basis prior to disclosure by Borrower;
provided that, in the case of information received from Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b)    LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL

36

--------------------------------------------------------------------------------



NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
9.13    Conflicts with Loan Documents. In the event of any conflict between the
terms and provisions of this Agreement and any other Loan Document, the terms
and provisions of this Agreement shall be controlling.
9.14    Counterparts. This Agreement may be executed in any number of
counterparts and by any number of counterpart signature pages, each of which
shall be deemed an original with the same effect as if each of the signatures
were affixed to the same instrument. Any executed counterpart signature page
containing faxed signatures and/or electronically imaged signatures such as .pdf
files shall constitute original signatures to this Agreement and shall be
admissible as evidence of the document and the signer’s execution.
9.15    Indemnification. Borrower shall indemnify Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (a) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the other transactions contemplated
hereby, (b) any Loan or the use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any of its Subsidiaries, or any Environmental Action
relating in any way to Borrower or any of its Subsidiaries, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
the breach in bad faith of any of such Indemnitee’s express obligations
hereunder, and provided further, that this Section 9.15 shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
9.16    Governing Law and Consent to Forum. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEBRASKA WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES. BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE COURT LOCATED WITHIN DOUGLAS COUNTY, NEBRASKA OR
FEDERAL COURT IN THE DISTRICT OF NEBRASKA. BORROWER WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT IN SUCH FORUM AS
PROVIDED ABOVE AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE IN SUCH FORUM. BORROWER FURTHER AGREES NOT TO ASSERT
AGAINST LENDER (EXCEPT BY WAY OF A DEFENSE OR COUNTERCLAIM IN A PROCEEDING
INITIATED BY LENDER) ANY CLAIM OR OTHER ASSERTION OF LIABILITY WITH RESPECT TO
THIS AGREEMENT, LENDER’S CONDUCT OR OTHERWISE IN ANY JURISDICTION OTHER THAN THE
FOREGOING JURISDICTIONS.

37

--------------------------------------------------------------------------------



9.17    Waiver of Jury Trial. BORROWER AND LENDER EACH HEREBY WAIVES ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OBLIGATIONS OF BORROWER
HEREUNDER OR LENDER’S CONDUCT IN RESPECT OF ANY OF THE FOREGOING.
9.18    Credit Agreement in Writing. A CREDIT AGREEMENT MUST BE IN WRITING TO BE
ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU (BORROWER) AND US (LENDER) FROM
ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY
OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN
CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN
WRITING TO BE EFFECTIVE.
ARTICLE 10
GUARANTY
10.1    Guaranty; Limitation of Liability.
(a)    Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all the Obligations of each other Credit Party now or hereafter
existing under or in respect of this Agreement and the other Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (collectively, the “Guaranteed Obligations”), and agrees to pay any
and all reasonable and documented expenses (including, without limitation,
reasonable and documented fees and expenses of counsel) incurred by Lender in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Credit Party to Lender under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceedings
involving such Credit Party.
(b)    Each Guarantor, and by its acceptance of this Guaranty, Lender hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Guaranteed Obligations not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations. To effectuate
the foregoing intention, Lender and each Guarantor hereby irrevocably agree that
the Guaranteed Obligations with respect to each Guarantor shall be limited to
the maximum amount as will result in the Guaranteed Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

38

--------------------------------------------------------------------------------



10.2    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of Lender with
respect thereto. The Guaranteed Obligations of each Guarantor under or in
respect of this Guaranty are independent of the obligations of any other Credit
Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against Borrower or any
other Credit Party or whether Borrower or any other Credit Party is joined in
any such action or actions. The liability of each Guarantor under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following (other than payment
in full of the Guaranteed Obligations):
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations of any other Credit Party, or
any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Credit
Party or any of their Subsidiaries or otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations of any Credit
Party or any other assets of any Credit Party or any of their Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Credit Party or any of their Subsidiaries;
(f)    any failure of Lender to disclose to any Credit Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Credit Party now or hereafter
known to Lender (each Guarantor waiving any duty on the part of Lender to
disclose such information);
(g)    the failure of any other Person to execute or deliver this Agreement or
any other guaranty or agreement or the release or reduction of liability of each
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Lender
that might otherwise constitute a defense available to, or a discharge of, any
Credit Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be

39

--------------------------------------------------------------------------------



returned by Lender upon the insolvency, bankruptcy or reorganization of Borrower
or any other Credit Party or otherwise, all as though such payment had not been
made.
10.3    Waivers and Acknowledgements.
(a)    Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that Lender protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Credit Party or any other Person or any collateral.
(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by Lender that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of each Guarantor or other rights of each Guarantor to
proceed against any of the other Credit Parties or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Guaranteed Obligations.
(d)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of Lender to disclose to each Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Credit Party or any of its
Subsidiaries now or hereafter known by Lender.
(e)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 10.2 and this Section 10.3
are knowingly made in contemplation of such benefits.
10.4    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Borrower or any other Credit Party that arise from the existence,
payment, performance or enforcement of each of Guarantor’s Guaranteed
Obligations, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Lender against Borrower or any other
Credit Party or any collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from Borrower or any other Credit
Party, directly or indirectly, in cash or other property or by set-off or in any
other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, such amount shall be received and
held in trust for the benefit of Lender shall

40

--------------------------------------------------------------------------------



be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to Lender in the same form as so received (with
any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) each Guarantor
shall make payment to Lender of all or any part of the Guaranteed Obligations,
and (ii) all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash, Lender will, at each
Guarantor’s request and expense, execute and deliver to each Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to each Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by each
Guarantor pursuant to this Guaranty.
10.5    Reserved.
10.6    Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other payment obligations owed to such Guarantor by Borrower and
each other Credit Party (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 10.6.
(a)    Prohibited Payments, Etc. Except during the continuance of any Event of
Default under Section 7.1(a) or Section 7.1(f) of this Agreement, each Guarantor
may receive regularly scheduled payments from Borrower or any other Guarantor on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default under Section 7.1(a) or Section 7.1(f) of
this Agreement, however, unless Lender otherwise agrees, neither Borrower nor
any Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Credit Party, each Guarantor agrees that
Lender shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post-Petition Interest”)) before Borrower or any
other Guarantor receives payment of any Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default under Section 7.1(a) or Section 7.1(f) of this Agreement, each
Guarantor shall, if Lender so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for Lender an deliver such
payments to Lender on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of each Guarantor under the other provisions of this Guaranty.
(d)    Lender Authorization. After the occurrence and during the continuance of
any Event of Default under Section 7.1(a) or Section 7.1(f) of this Agreement,
Lender is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of Borrower and each Guarantor, to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and to
apply any amounts received thereon to the

41

--------------------------------------------------------------------------------



Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to Lender for application to the Guaranteed Obligations
(including any and all Post-Petition Interest).
10.7    Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the payment in full in cash
of the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by Lender and its successors, transferees and
assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, Lender may assign or otherwise transfer all or any portion
of its rights and obligations under this Agreement (including, without
limitation, the Loans owing to it and any Note or Notes held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Lender herein or otherwise, in each case
as and to the extent provided in Section 9.9. Except as expressly permitted
hereunder, no Guarantor shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of Lender.
[The Remainder of This Page Intentionally Left Blank and Signature Page Follows]



42

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
BORROWER:


TD AMERITRADE HOLDING CORPORATION




By: /s/ William J. Gerber    
William J. Gerber, Chief Financial Officer






GUARANTOR(S):


THINKTECH, INC.




By: /s/ William J. Gerber    
William J. Gerber, Chief Financial Officer






TD AMERITRADE ONLINE HOLDINGS CORP.




By: /s/ Fredric J. Tomczyk    
Fredric J. Tomczyk, President






LENDER:


FIRST NATIONAL BANK OF OMAHA




By: /s/ Sean O’Connell    
Sean O’Connell, Vice President







Loan Agreement
Signature Page



--------------------------------------------------------------------------------




Exhibit 1.1(kkk)
Property


BEING a tract of land situated in the Fountain J. Vance Survey, Abstract No.
939, in the City of Richardson, Collin County, Texas, and being all of Lot 3,
Block A of Galatyn Park North, an addition to the City of Richardson, Collin
County, Texas, according to the plat thereof recorded in Volume 2011, Page 204,
Plat Records, Collin County, Texas.








--------------------------------------------------------------------------------




Exhibit 1.1(cccc)
Form of Term Note


TERM NOTE


U.S. $68,500,000.00    September 15, 2014
For value received, TD AMERITRADE HOLDING CORPORATION, a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay to the order of FIRST
NATIONAL BANK OF OMAHA, a national banking association (the “Lender”), in lawful
money of the United States of America, the principal sum of $68,500,000.00,
together with interest from and after the date hereof on the unpaid principal
balance outstanding at the rate set forth herein.
This Term Note (this “Note”) is the Term Note referred to in, and is issued
subject to the terms and conditions of, that certain Loan Agreement among
Borrower, TD Ameritrade Online Holdings Corp., ThinkTech, Inc. and Lender dated
as of the date hereof (as the same may be amended, restated or otherwise
modified from time to time, the “Loan Agreement”). All of the terms, covenants
and conditions of the Loan Agreement are hereby made a part of this Note and are
deemed incorporated herein in full. All capitalized terms used and not defined
herein shall have the meanings set forth in the Loan Agreement.
The interest rate on this Note is subject to change from time to time based on
changes in an independent index which is the London Interbank Offered Rate
(commonly known as “LIBOR”) for U.S. Dollar Deposits published by the Wall
Street Journal as the “One (1) Month LIBOR Rate” (the “LIBOR Index”). The LIBOR
Index is not necessarily the lowest rate charged by Lender on its loans. If the
LIBOR Index becomes unavailable during the term of this loan, Lender may
designate a substitute index in consultation with Borrower. Lender will tell
Borrower the current LIBOR Index rate upon Borrower’s request. The interest rate
change will occur as of the first (1st) calendar day of every month during the
term of this Note. The interest rate will be adjusted and determined (and Lender
shall give prompt notice thereof to Borrower) using the LIBOR Index as of the
date that is two (2) London Banking Days prior to each interest rate change
date. “London Banking Day” means any day, other than a Saturday or Sunday, on
which commercial banking institutions in London, England, are generally open for
business. Borrower understands that Lender may make loans based on other rates
as well. Interest on the unpaid principal balance of this Note will be
calculated as described below using a rate 1.375 percentage points over the
LIBOR Index.
Borrower shall have the right to prepay any principal or interest under this
Note without penalty or other cost.
NOTICE: Notwithstanding anything to the contrary contained herein, but subject
to Section 2.2 of the Loan Agreement, under no circumstances will the interest
rate on this Note exceed the maximum rate allowed by applicable law. Interest
hereunder shall be computed on the basis of actual days elapsed over the period
of a 360-day year. Following the occurrence and during the continuation of any
Event of Default, upon written notice of such election by Lender to Borrower,
the outstanding principal balance of this Note shall accrue interest at a rate
per annum equal to the sum of the then current applicable interest rate as
provided above plus 2.00 percentage points.




--------------------------------------------------------------------------------



Absent an Event of Default, the principal amount plus accrued interest of this
Note shall be due and payable in 20 consecutive quarterly installments, with
each quarterly installment being due and payable on the 1st day of each calendar
quarter, beginning January 1, 2015. The first 19 monthly installments shall each
be in an amount equal to the amount necessary to fully amortize the outstanding
principal amount over a period of five years, plus accrued and unpaid interest
thereon (which amount shall have been invoiced by Lender to Borrower prior to
any due date therefor; provided, however, Lender’s failure to invoice therefor
shall not delay or excuse Borrower’s payment obligation hereunder or give rise
to any claim for damages in favor of Borrower) and the last monthly installment
shall be due and payable on October 1, 2019, and shall be an amount equal to the
then unpaid principal balance, plus accrued interest thereon, and any other sums
due under the Loan Agreement.
Upon the occurrence and during the continuation of an Event of Default, Lender
shall be entitled, at its option, to declare the then outstanding principal
balance and accrued interest thereon to be, and the same shall thereupon become,
immediately due and payable in the manner and with the effect provided in the
Loan Agreement.
Time is of the essence of this Note. To the fullest extent permitted by
applicable law, Borrower, for itself and its successors and assigns, expressly
waives presentment, demand, protest, notice of dishonor, and any and all other
notices, demands and consents in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and hereby consents to any
extensions of time, renewals, releases of any party to or guarantor of this
Note, waivers and any other modifications that may be granted or consented to by
Lender from time to time in respect of the time of payment or any other
provision of this Note.
This Note shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Nebraska without regard to conflict of laws
principles.
IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized representative as of the date first above written.
TD AMERITRADE HOLDING CORPORATION




By:     
William J. Gerber, Chief Financial Officer








--------------------------------------------------------------------------------



Schedule 2.1(c)
Use of Proceeds


To finance the acquisition of the Property and for payment of closing costs and
other expenses in connection therewith, including without limitation, costs and
expenses incurred in connection with the Loan.


